DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 7-13 in the reply filed on 28 January 2021 and 4 February 2021 is acknowledged.  Claims 1 and 2 are canceled.  Claims 3-6 and 14-24 are withdrawn.  Claims 7-13 are examined herein.

Specification
The amendment filed 13 January 2021 and 28 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The added figures and corresponding added written description were not .  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on 13 January 2021 and 29 January 2021.  These drawings are not entered because they contain new matter in Figs. 6 - 16B.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey (US 3828999).
Regarding claim 7, Humphrey discloses a planar utensil element fabricated of a foldable material and having a plurality of scores (21, 22, 24), fig. 2 and 3, indicating where the planar utensil element is to be folded in order to become a usable utensil, 
wherein folding the planar utensil element about the scores produces a handle at 8 and a bowl at 10, fig 1; and
an overwrap at 30 covering one side of the planar utensil element (both sides are covered by the overwrap and therefore one side is covered, applicant does not claim only one side be covered); 
because the overwrap is a coated paper, cellphane, or a polymeric material, and encloses the utensil, Col. 4: 25-30, the overwrap provides at least some physical and hygienic protection to the planar utensil element during transportation of the planar utensil element since the overwrap would prevent dirt from getting on the utensil.

Regarding claims 8 and 11, Humphrey further discloses that the planar utensil element and the overwrap are positioned on a surface of a cup shaped (cylindrical) container that holds food, fig. 7, col. 1: 5-11, with the overwrap facing outward (at least one side of the overwrap faces outward).

Regarding claims 9 and 12, when the overwrap 30 around the utensil is removed, the utensil of Humphrey is exposed for use


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thoma (US 2745586) in view of Humphrey (US 3828999) and Davidov et al. (US 2003/0029868).
Regarding claims 7, 8, and 11, Thoma teaches a planar utensil element fabricated of a foldable material and positioned on a surface of a cup, Fig. 3.  Thoma further teaches that the planar utensil element and the food cup container are fabricated of the same material and are integral, fig. 3.  Because they are integral, they are manufactured simultaneously.
Thoma does not teach a plurality of folds or an overwrap covering one side of the planar utensil element.
Humphrey is analogous art in regard to containers with attached foldable utensils.  Humphrey teaches a planar utensil element fabricated of a foldable material and having a plurality of scores (21, 22, 24), fig. 2 and 3, indicating where the planar utensil element is to be folded in order to become a usable utensil and has appreciable strength once constructed, Col. 2: 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the utensil of Thoma to include a plurality of bowl and handle scores in order to give the utensil more strength as per the teaching of Humphrey.
Folding the planar utensil element about the scores of Thoma as modified above produces a handle at 8 and a bowl at 10, fig 1.

Thoma also does not teach an overwrap.  However, as evidenced by Davidov it is known to provide a protective overwrap 24 over a portion of a container (lid 10) integrally formed with a utensil 18, fig. 5, in order to prevent contamination of the utensil during shipping sale and handling [0023], first two sentences.  In addition, Humphrey teaches wrapping a label 35, Fig. 6, wrapped overtop of the utensil Col. 4: 37-45.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Thoma to include a protective overwrap on the surface of the container that faces outwardly as 

Regarding claims 10 and 13, the planar utensil element of Thoma is part of the food cup container are therefore fabricated of the same material and are manufactured simultaneously, Fig. 3, Col. 3: 15-25.

Regarding claims 9 and 12, when the label overwrap of Thoma as modified above is removed, the utensil on the outer side of the cup food container of Thoma is exposed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799